 


113 HR 3559 IH: Entrepreneur-in-Residence Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3559 
IN THE HOUSE OF REPRESENTATIVES 
 
November 20, 2013 
Mr. Honda (for himself and Mr. Lankford) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To establish a program to accelerate entrepreneurship and innovation by partnering world-class entrepreneurs with Federal agencies. 
 
 
1.Short titleThis Act may be cited as the Entrepreneur-in-Residence Act of 2013. 
2.DefinitionsFor purposes of this Act— 
(1)the term Director means the Director of the Office of Personnel Management; 
(2)the term program means the Federal entrepreneur-in-residence program established under section 3(a); 
(3)the term entrepreneur-in-residence means an individual appointed to a position under the program; and 
(4)the term agency means an Executive agency, as defined in section 105 of title 5, United States Code. 
3.Federal entrepreneur-in-residence program 
(a)Program establishedThe Director, in consultation with the Administrator of the Small Business Administration and the Secretary of Commerce, shall establish a Federal entrepreneur-in-residence program under which the Director, with the concurrence of the head of an agency, may appoint an entrepreneur-in-residence to a position in the excepted service in the agency to carry out the duties described in subsection (d). 
(b)Mission of programThe mission of the program shall be to— 
(1)provide for better outreach by the Federal Government to the private sector; 
(2)strengthen coordination and interaction between the Federal Government and the private sector on issues relevant to entrepreneurs and business concerns; and 
(3)make Federal programs simpler, quicker, more efficient, and more responsive to the needs of business concerns and entrepreneurs. 
(c)Appointments 
(1)In generalThe Director— 
(A)shall appoint entrepreneurs-in-residence under the program during each year; and 
(B)may not appoint more than 10 entrepreneurs-in-residence during any year. 
(2)SelectionThe Director shall select entrepreneurs-in-residence from among individuals who— 
(A)are successful in their field; 
(B)have demonstrated success in working with business concerns and entrepreneurs; or 
(C)have successfully developed, invented, or created a product and brought the product to the marketplace. 
(3)PlacementIn appointing entrepreneurs-in-residence, the Director shall— 
(A)give priority to placing entrepreneurs-in-residence across the Federal Government at separate agencies; and 
(B)to the extent practicable, not appoint more than 2 entrepreneurs-in-residence to positions in the same agency during the same year. 
(4)Terms of appointmentAn entrepreneur-in-residence— 
(A)shall be a full-time employee of the agency to which the entrepreneur-in-residence is appointed; and 
(B)may not serve as an entrepreneur-in-residence for more than a period of 2 years. 
(d)DutiesAn entrepreneur-in-residence shall— 
(1)assist Federal agencies in improving outreach to business concerns and entrepreneurs; 
(2)provide recommendations to the head of the agency employing the entrepreneur-in-residence on inefficient or duplicative programs, if any, at the agency; 
(3)provide recommendations to the head of the agency employing the entrepreneur-in-residence on methods to improve program efficiency at the agency or new initiatives, if any, that may be instituted at the agency; 
(4)facilitate meetings and forums to educate business concerns and entrepreneurs on programs or initiatives of the agency employing the entrepreneur-in-residence; 
(5)facilitate in-service sessions with employees of the agency employing the entrepreneur-in-residence on issues of concern to business concerns and entrepreneurs; and 
(6)provide technical assistance or mentorship to business concerns and entrepreneurs in accessing programs at the agency employing the entrepreneur-in-residence. 
(e)CompensationAn entrepreneur-in-residence shall be compensated at the rate of $1 a year.  
(f)ReportingAn entrepreneur-in-residence shall report directly to the head of the agency employing the entrepreneur-in-residence. 
(g)Authority To establish working groupThe Director may establish an informal working group of entrepreneurs-in-residence to allow for entrepreneurs-in-residence to meet to discuss best practices, experiences, and recommendations in order to create an informal knowledge base for current and future entrepreneurs-in-residence. 
(h)TerminationThe Director may not appoint an entrepreneur-in-residence under this section after September 30, 2017. 
 
